—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered November 13, 1998, convicting defendant upon his plea of guilty of the crime of criminal mischief in the third degree.
Defendant waived his right to appeal and pleaded guilty to the crime of criminal mischief in the third degree in satisfaction of a superior court information. County Court made no commitment as to sentencing although defense counsel and the prosecutor jointly recommended that defendant receive a sentence of restitution, six months in jail and five years probation. Upon reviewing the presentence report, County Court imposed an indeterminate prison sentence of 1 to 4 years along with restitution and an order of protection in favor of the victim. Defendant now argues that this sentence was harsh and excessive.
*692Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, this issue has not been preserved for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach it, we would find no evidence of extraordinary circumstances warranting a modification of the sentence imposed in the interest of justice given the underlying circumstances detailed in the record (see, People v Wright, 233 AD2d 618).
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed.